Citation Nr: 1031882	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to eligibility for enrollment in the Department of 
Veterans Affairs healthcare system.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Mountain Home, 
Tennessee. 

The Board notes that the Veteran requested a hearing before the 
Board in a March 2007 substantive appeal.  A hearing before a 
Board member sitting at the Regional Office (RO) was scheduled 
for May 19, 2010, at the RO in Roanoke, Virginia.  The Veteran 
failed to attend the hearing.  (The letter notifying the Veteran 
of the hearing was mailed to his last known address.)  When a 
Veteran fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will be 
processed as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2009).  Under these circumstances, the 
Board finds that the Veteran has been afforded his opportunity 
for a hearing and that his request to testify before the Board 
has been withdrawn.


FINDINGS OF FACT

1.  The Veteran filed his initial application for enrollment in 
VA's healthcare system in March 2006 (after January 17, 2003).

2.  VA placed the Veteran in priority category 8 under 38 C.F.R. 
§ 17.36(b)(8) when processing his application for enrollment in 
VA's healthcare system.

3.  The Veteran does not have a service-connected disability and 
his income exceeds the income thresholds and relaxed income 
thresholds for enrollment in VA's healthcare system.




CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA healthcare 
system are not met.  38 U.S.C.A. § 1705 (West 2002 & Supp. 2010); 
38 C.F.R. § 17.36 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a condition for receiving medical benefits, a veteran must 
generally be enrolled in the VA healthcare system.  38 U.S.C.A. 
§ 1705 (West 2002 & Supp. 2010); 38 C.F.R. § 17.36(a) (2009).  A 
veteran may apply to be enrolled in the VA healthcare system at 
any time.  However, a veteran who wishes to be enrolled must 
apply by submitting a completed VA Application For Health 
Benefits to a VA medical facility.  38 C.F.R. § 17.36(d).

The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities 
[priority categories 1-8].  38 C.F.R. § 17.36(b).  For instance, 
veterans who do not have any service-connected disabilities and 
do not meet the necessary income thresholds are assigned the 
lowest priority, or category 8.  Id.  VA has limited enrollment 
to all priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status as January 
17, 2003.  Id.

VA has limited enrollment because, after the implementation of an 
enrollment requirement in 1998, all veterans seeking VA care were 
permitted to enroll.  However, subsequently, VA experienced 
tremendous growth in the number of veterans seeking VA health 
care benefits.  VA was thus unable to provide all enrolled 
veterans with appointments within a reasonable time.  Instead, 
many VA facilities began to place new enrollees on waiting lists 
or scheduled their appointments so far in the future that the 
services became untimely.   Due to this fact, VA decided to 
continue treatment for all veterans currently enrolled in any 
category and to initiate treatment for all new enrollees in 
priority categories 1 through 7.  To protect the quality and 
improve the timeliness of care provided to veterans in higher 
enrollment priority categories, however, VA decided to suspend 
the enrollment of additional veterans in the lowest statutory 
enrollment category (priority category 8), effective January 17, 
2003.  68 Fed. Reg. 2670, 73 (January 17, 2003) (codified at 38 
C.F.R. § 17.36).

In March 2006 in the present case, the Veteran filed his claim 
for healthcare benefits [VA Form 10-10EZ, Application For Health 
Benefits].  In a March 2006 decision, the Mountain Home VAMC 
notified him of the denial of his claim, as he had been assigned 
to "Priority Group 8" and had filed his application for such 
benefits after January 17, 2003.  In denying enrollment, the VAMC 
determined that the Veteran did not have a service-connected 
disability and that he did not meet the "low income" thresholds 
for the possibility of a higher priority category.

In his March 2006 application, the Veteran indicated that his 
annual income was $53,000.  The Veteran is married and his 
spouse's annual income was $10,700 (combined $63,700).  
Additionally, the Veteran had $206,000 in assets and land and his 
wife had $30,000 in assets (combined $236,000).  For calendar 
year 2009, the VA national income threshold was $35,284 or less 
for a non-service-connected veteran with one dependent.  The 
geographic income threshold for the Veteran was $34,000 or less 
for a non-service-connected veteran with one dependent.  See 
http://www.va.gov/healtheligibility/eligibility.  As a result, 
the Veteran's income far exceeds the means test income thresholds 
(either the VA national income threshold or the geographical 
income threshold).  Previous calendar years had income thresholds 
no higher than these levels.

The Board notes that the regulations pertaining to eligibility 
for enrollment in the VA healthcare system were amended, 
effective June 15, 2009.  In particular, the amendments 
established additional sub-priorities within enrollment priority 
category 8 to allow for the enrollment of priority category 8 
veterans whose income exceeds the current means test and 
geographic means test income thresholds by 10 percent or less.  
38 C.F.R. § 17.36 (2009); Expansion of Enrollment in the VA 
Health Care System, 74 Fed. Reg. 22832, 22834 (May 15, 2009). 

Even with consideration of the relaxed income thresholds, the 
Veteran's income exceeds the thresholds.  For calendar year 2009, 
the VA national priority category 8 relaxation income threshold 
was $38,812 or less for a non-service-connected veteran with one 
dependent.  The geographic income threshold for the Veteran was 
$37,400 or less for a non-service-connected veteran with one 
dependent.  (In March 2007, he indicated that his annual income 
was $50,000 rather than $53,000, but this information does not 
change the outcome of the claim.)

Despite the mechanical application of income to thresholds for a 
veteran who does not have a service-connected disability, the 
Veteran maintains that he should be enrolled in the VA healthcare 
system on account of his military service in the United States 
Air Force.  The Veteran also stated that other veterans who are 
in similar financial situations to him were granted enrollment 
eligibility.  The Board notes that there are several eligibility 
characteristics that place veterans in higher priority categories 
regardless of income levels, including veterans with compensable 
service-connected disabilities, veterans who were prisoners of 
war, and veterans who were awarded the Purple Heart.  See 
38 C.F.R. § 17.36.  

In spite of the Veteran's contentions, the Board is bound by the 
applicable statutes and regulations.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 19.5, 20.101 (2009).  Therefore, as it has 
done here, the Board must consider the evidence and facts of the 
case in accordance with applicable statutes and VA regulations 
pertaining to eligibility for enrollment in the VA healthcare 
system.  Here, the facts are not in dispute-the Veteran does not 
have a service-connected disability and he does not meet the 
income thresholds according to the information he provided.  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  The VCAA sets forth the VA's duties to notify 
and assist claimants regarding their claims.  However, in cases 
such as this, when entitlement to the benefit claimed cannot be 
established as a matter of law with respect to undisputed facts, 
no duty to provide notice or assistance arises.  See 38 C.F.R. 
§§ 3.159(b)(3)(ii), 3.159(d)(3) (2009).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).


ORDER

Entitlement to eligibility for enrollment in the Department of 
Veterans Affairs healthcare system is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


